Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 1 of 50 Page ID #:973
                                                                                   1


      1                        UNITED STATES DISTRICT COURT

      2            CENTRAL DISTRICT OF CALIFORNIA - WESTERN DIVISION

      3              HONORABLE S. JAMES OTERO, U.S. DISTRICT JUDGE

      4

      5   STEPHANIE CLIFFORD a.k.a. STORMY     )
          DANIELS a.k.a. PEGGY PETERSON, an    )
      6   individual,                          )
                                               )
      7                     Plaintiff,         )                Case No.
                                               )         2:18-cv-02217-SJO-FFM
      8        vs.                             )
                                               )
      9   DONALD J. TRUMP a.k.a. DAVID         )
          DENNISON, an individual, ESSENTIAL )
     10   CONSULTANTS, LLC, a Delaware Limited )
          Liability Company, MICHAEL COHEN, an )
     11   individual, and DOES 1 through 10, )
          inclusive,                           )
     12                                        )
                            Defendants.        )
     13   ____________________________________ )

     14   STEPHANIE CLIFFORD a.k.a. STORMY     )
          DANIELS,                             )
     15                                        )
                            Plaintiff,         )                Case No.
     16                                        )         2:18-cv-06893-SJO-FFM
               vs.                             )
     17                                        )
          DONALD J. TRUMP,                     )
     18                                        )
                            Defendant.         )
     19   ____________________________________ )

     20
                         REPORTER'S TRANSCRIPT OF PROCEEDINGS
     21                   FRIDAY, MONDAY, SEPTEMBER 24, 2018
                                       1:57 P.M.
     22                         LOS ANGELES, CALIFORNIA
               ________________________________________________________
     23
                      CAROL JEAN ZURBORG, CSR NO. 7921, CCRR, RMR
     24                     FEDERAL OFFICIAL COURT REPORTER
                            350 WEST 1ST STREET, SUITE 4311
     25                   LOS ANGELES, CALIFORNIA 90012-4565
                                    (213) 894-3539



                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 2 of 50 Page ID #:974
                                                                                   2


      1                           APPEARANCES OF COUNSEL:

      2

      3   FOR THE PLAINTIFF:

      4        AVENATTI & ASSOCIATES
               BY: MICHAEL J. AVENATTI
      5        BY: AHMED IBRAHIM
                    Attorneys at Law
      6        520 Newport Center Drive, Suite 1400
               Newport Beach, California 92660
      7        (949) 706-7000

      8
          FOR THE DEFENDANT DONALD J. TRUMP:
      9
               HARDER LLP
     10        BY: CHARLES J. HARDER
               BY: RYAN J. STONEROCK
     11             Attorneys at Law
               132 South Rodeo Drive, Fourth Floor
     12        Beverly Hills, California 90212
               (424) 203-1600
     13

     14   FOR THE DEFENDANTS ESSENTIAL CONSULTANTS, LLC and MICHAEL
          COHEN:
     15
               BLAKELY LAW GROUP
     16        BY: BRENT H. BLAKELY
               BY: JESSICA COVINGTON
     17             Attorneys at Law
               1334 Park View Avenue, Suite 280
     18        Manhattan Beach, California 90266
               (310) 546-7400
     19

     20

     21

     22

     23

     24

     25




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 3 of 50 Page ID #:975
                                                                                    3


      1      LOS ANGELES, CALIFORNIA; FRIDAY, MONDAY, SEPTEMBER 24, 2018

      2                                   1:57 P.M.

      3                                    --oOo--

      4                THE COURTROOM DEPUTY:      Calling Item No. 9:

      5   Case number CV 18-02217 SJO; Stephanie Clifford versus Donald

      6   J. Trump, et al.     And also calling Item No. 10:       Case number

      7   CV 18-06893 SJO; Stephanie Clifford versus Donald J. Trump.

      8          Counsel, please state your appearances.

      9                MR. AVENATTI:     Good afternoon, Your Honor.      Michael

     10   Avenatti on behalf of the plaintiff, Stephanie Clifford.

     11                MR. IBRAHIM:    Good afternoon, Your Honor.       Ahmed

     12   Ibrahim on behalf of plaintiff Stephanie Clifford in both

     13   cases.

     14                THE COURT:    Good afternoon.

     15                MR. HARDER:    Good afternoon, Your Honor.       Charles

     16   Harder on behalf of President Donald J. Trump.

     17                MR. STONEROCK:     Good afternoon, Your Honor.      Ryan

     18   Stonerock on behalf of defendant Donald Trump.

     19                MR. BLAKELY:    Good afternoon, Your Honor.       Brent

     20   Blakely on behalf of Michael Cohen and Essential Consultants.

     21                MS. COVINGTON:     Good afternoon, Your Honor.      Jessica

     22   Covington on behalf of Michael Cohen and Essential Consultants.

     23                THE COURT:    Good afternoon, everyone.

     24          So the matter is here on a scheduling conference in case

     25   number CV 2217, which we will put aside for the time being, and




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 4 of 50 Page ID #:976
                                                                                     4


      1   then we also have the matter here on defendant's, Mr. Trump's,

      2   special motion to dismiss Ms. Clifford's complaint for

      3   defamation.

      4          I think some procedural history is probably in order here.

      5   The subject complaint by Ms. Clifford was filed in the Central

      6   District of -- I'm sorry, the Southern District of New York.

      7   The defendant, Mr. Trump, moved to transfer the case from the

      8   Southern District of New York to this Court because the claim

      9   was it relates to litigation already in this court, and that

     10   was the CV 02217 case.

     11          The parties thereafter met and conferred, and there was a

     12   stipulation to transfer the matter in the Southern District to

     13   this Court, and then Judge Furman issued that order granting

     14   the transfer, and this Court accepted the transfer, so the

     15   matter is here.

     16          There was a comment by one of the bloggers that this Court

     17   must have done something bad in the past to inherit all these

     18   cases, and I -- such as running over a nun or something.            I

     19   just want to make clear, I enjoy First Amendment matters.            The

     20   lawyers in the proceedings before me, I think, have been

     21   professional in court, have been very professional, so I enjoy

     22   the lawyers who have participated in the proceedings here.               And

     23   I was a product of Catholic school, so I would not run over a

     24   nun.

     25          So the issue before the Court is -- involves certain




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 5 of 50 Page ID #:977
                                                                                   5


      1   foundational matters.      Ms. Clifford's defamation lawsuit, the

      2   subject lawsuit, concerns an April 2018 tweet posted by

      3   Mr. Trump from his personal Twitter account regarding

      4   Ms. Clifford and an artist sketch of a man Ms. Clifford claims

      5   threatened her in 2011 because she had agreed to cooperate with

      6   a magazine in connection with an article about her prior

      7   intimate relationship with -- or alleged intimate relationship

      8   with Mr. Trump.

      9           So in the complaint that has been filed in court,

     10   Ms. Clifford claims that in 2011, while she was in Nevada,

     11   Las Vegas, a person, a man, approached her and her infant

     12   daughter and threatened Ms. Clifford, told her to leave Trump

     13   alone and forget the story.       Thereafter, Mr. Trump was elected

     14   president in 2016.

     15           And then in 2018, Ms. Clifford worked with an artist to

     16   render a sketch of a person who had allegedly threatened her in

     17   2011.    Thereafter, Ms. Clifford released the sketch on April

     18   17th, 2018, and the next day, April 18th, Mr. Trump -- then

     19   President Trump or now President Trump -- posted what is

     20   claimed to be false statements regarding Ms. Clifford's sketch

     21   and Ms. Clifford's account of the threatening incident.

     22           So the subject tweet posted by President Trump was -- or

     23   reads:    "A sketch years later about a nonexistent man, a total

     24   con job playing the fake news media for fools," in parens, "but

     25   they knew it."




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 6 of 50 Page ID #:978
                                                                                   6


      1          It should be referenced, as referenced in the complaint,

      2   that President Trump's tweet was posted in response to another

      3   tweet which was by another person, which showed side-by-side

      4   images of the sketch released by Ms. Clifford and then a

      5   picture of Ms. Clifford's then husband, and the inference being

      6   that the two looked alike.

      7          Based on the tweet by Mr. Trump, Ms. Clifford has sued

      8   Mr. Trump for defamation, and she argues that the tweet attacks

      9   the veracity -- her veracity of her account regarding the

     10   incident that took place or allegedly took place back in 2011,

     11   that Mr. Trump meant to convey that Ms. Clifford is a liar, and

     12   that she was falsely accusing the man depicted in the sketch of

     13   committing a crime.

     14          And there's a claim in the complaint that the tweet

     15   constitutes defamation, per se, because it charges her with

     16   committing a crime under New York law as well as the law of

     17   other states.     So she claims to have been damaged as a result

     18   of the tweet, including exposing her to ridicule and threats

     19   and hatred and contempt.

     20          So before we get to the substance of the issues that are

     21   raised in the pleading, there are certain substantive -- there

     22   are certain threshold questions that need to be addressed

     23   before we get to the substantive issues, and the first is the

     24   choice of law.     The Court has determined which state law

     25   governs the special motion that has been filed in this case.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 7 of 50 Page ID #:979
                                                                                   7


      1   So, not surprisingly, Mr. Trump claims that Texas law, the

      2   Texas anti-SLAPP statute applies, and it's not surprising that

      3   Ms. Clifford argues that the New York law applies.

      4   Ms. Clifford argues that the New York law applies because

      5   Mr. Trump was a citizen of New York or is a citizen of New York

      6   and not Texas.

      7           The law that applies is important because the Texas

      8   anti-SLAPP statute is modeled after California, which is an

      9   expansive statute and provides much protection for persons

     10   accused of making defamatory statements in the context that's

     11   before the Court, and then New York law is much narrower and

     12   provides far less protection.       So the Court is not surprised

     13   that the parties have taken different positions regarding

     14   application of which law this Court should apply in this case.

     15           So we start with where the case was filed.        The case, as

     16   mentioned, the complaint -- the subject complaint was filed in

     17   New York and then transferred to this Court because it related

     18   to litigation already pending in this court.

     19           And so I think I'll hear from counsel, but I think the

     20   Supreme Court -- U.S. Supreme Court precedent is clear in this

     21   area:    When a case is transferred from a federal court in one

     22   state to a federal court in another state, the choice of law

     23   principles that apply are the state from where the case was

     24   transferred.     And that's Van Dusen versus Barrack,

     25   376 U.S. at 612.     In that case there was a transfer by a




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 8 of 50 Page ID #:980
                                                                                   8


      1   defendant.     That's a 1964 decision.

      2          The Supreme Court followed that same reasoning and

      3   rational in Ferens versus John Deere, where a plaintiff moved

      4   to transfer.     In both cases the Supreme Court made it clear

      5   that the law -- choice of law principles that would apply would

      6   be the law of the state where the matter was first filed.

      7          So if Mr. Avenatti disagrees for any reason, I'll hear

      8   from him at this point.

      9                MR. AVENATTI:     Your Honor, Mr. Ibrahim is going to

     10   be handling this, but we don't disagree.

     11                THE COURT:    Okay.   So that, I think, is pretty

     12   clear.

     13          Does counsel for President Trump or Mr. Trump wish to be

     14   heard on this?

     15                MR. HARDER:    No, Your Honor.     We agree.

     16                THE COURT:    So we start looking at the New York

     17   choice-of-law principles.       And under New York choice of law

     18   regarding rules in cases concerning defamation, New York choice

     19   of law, I think, indicates that the plaintiff's domicile will

     20   usually have the most significant relationship to the case, and

     21   it's the domicile of the plaintiff that would control.

     22          In the complaint that has been filed here, the plaintiff,

     23   Ms. Clifford, references that she's a resident of Texas, and

     24   the complaint references that the President is a resident of

     25   New York.    So the Court has researched the Second District




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 9 of 50 Page ID #:981
                                                                                    9


      1   authority -- I'm sorry, the Second Circuit authority regarding

      2   the applicable law that should apply here.         And it would appear

      3   that the authority that best guides the Court is Lee versus

      4   Banker's Trust.

      5          In Lee versus Banker's Trust, the plaintiff was hired by

      6   Banker's Trust to be a vice president.         Thereafter, the

      7   plaintiff was accused of certain conduct that the bank would

      8   not tolerate.     The bank ended up discharging the plaintiff.           In

      9   discharging the plaintiff, the bank filed a suspicious activity

     10   report with the U.S. Attorney's Office in the Southern District

     11   of New York.     Based on the filing of that suspicious activity

     12   report, the plaintiff claimed that the plaintiff was defamed,

     13   and the plaintiff sued.

     14          In that lawsuit the district court applied the law of

     15   New Jersey in analyzing the defamation claim and not the law of

     16   New York.    The plaintiff appealed and argued that New York law

     17   applied because Banker's Trust was headquartered in New York,

     18   and the defamatory conduct, the filing of the suspicious

     19   activity report, took place in New York; therefore, New York

     20   law applied.     And the Court for the Second Circuit disagreed,

     21   making it clear that it was the state where the plaintiff was

     22   domiciled that would control in defamation cases.

     23          So the Lee versus Banker's Trust stands, in the Court's

     24   view, for the proposition that the Court has to look at where

     25   plaintiff is domiciled in a defamation case to determine the




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 10 of 50 Page ID #:982
                                                                                    10


       1   law to apply, whether it's New York law or whether it's Texas

       2   law.

       3          Separate and apart from Lee/Bankers, the Court has

       4   reviewed the Restatement (Second) of Conflict of Laws.           And in

       5   the Restatement (Second) of Conflict of Laws -- this is the

       6   1971 edition -- references that when a natural person claims

       7   that he or she has been defamed by an aggregate communication,

       8   the state of most significant relationship would usually be the

       9   state where the person was domiciled at the time.

      10          So I'm interpreting the complaint that has been filed here

      11   to be one where the plaintiff admitted the domicile being in

      12   the state of New York -- I'm sorry, the state of Texas.           If

      13   that's the case, then the Court is guided by Lee versus

      14   Banker's Trust and the Restatement, and it would be Texas

      15   anti-SLAPP statute that would apply and Texas law that would

      16   apply.

      17          But before we go on, I will hear from counsel to see if

      18   there's disagreement there, and we can start with Mr. Ibrahim.

      19                MR. IBRAHIM:    Yes, Your Honor.

      20                THE COURT:    And if you would argue at the lectern,

      21   please.

      22                MR. IBRAHIM:    Thank you, Your Honor.

      23          While Your Honor was reciting some of the case law that

      24   the Court has researched, I had an opportunity to go back to

      25   some of the briefing, and what I had suspected is, indeed,




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 11 of 50 Page ID #:983
                                                                                    11


       1   true, that the Van Dusen case and the analysis that Your Honor

       2   and its clerks have engaged in was not briefed for the Court.

       3   That also goes for the Lee versus Banker's Trust case.

       4         And so absent having all of that authority before me and

       5   all those arguments, I'm going to go ahead and defer to the

       6   Court's analysis on that issue; and, therefore, we would

       7   concede that plaintiff's domicile is in the state of Texas, and

       8   that, therefore, Texas law would apply in this instance.

       9                THE COURT:    Okay.   This is becoming a very easy

      10   hearing.

      11         Several pleadings have been filed, especially in reference

      12   to the scheduling conference, so that threshold issue has been

      13   resolved.

      14         So the next issue is the Court has to decide whether

      15   Mr. Trump's special motion should be treated as a motion for

      16   summary judgment and guided by -- and whether the Court should

      17   be guided by FRCP Rule 56 or whether the motion is a motion

      18   that is governed by FRCP 12(b)(6), in other words, a motion to

      19   dismiss.

      20         The distinction between the two is important because if

      21   the Court treats the motion as a motion for summary judgment,

      22   then under the principles that apply in federal court, the

      23   plaintiff would be allowed to conduct discovery.          If the matter

      24   is treated as a 12(b)(6) motion, then the Court is to make a

      25   decision based on the allegations contained in the complaint.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 12 of 50 Page ID #:984
                                                                                    12


       1           So the Court has, in reference to this issue, reviewed the

       2   Planned Parenthood case.      This is Planned Parenthood versus

       3   Center for Medical Progress.       And so this is a Ninth Circuit

       4   decision.    The Court has relied on Ninth Circuit law here

       5   because we could not find any Fifth Circuit law -- Texas being

       6   in the Fifth Circuit -- concerning the issue here.          And so the

       7   Texas statute is modeled after the California statute.           So it

       8   appears that in the absence of Fifth Circuit law, the Court

       9   should be guided by Ninth Circuit law.

      10           So in the Planned Parenthood case, the plaintiff,

      11   Planned Parenthood, filed a lawsuit alleging that the

      12   defendant, Center For Medical Progress, created false videos

      13   and used fraudulent means to enter into the premises of

      14   Planned Parenthood to create false videos.         The defendant was

      15   sued.    The defendant moved to dismiss under 12(b)(6) under the

      16   California anti-SLAPP statute.

      17           And in looking at the case, the Court held that the

      18   anti-SLAPP motion only challenges the legal sufficiency of the

      19   complaint; and, therefore, if it only challenged the legal

      20   sufficiency of the complaint, the analytical construct would be

      21   under 12(b)(6).     If it challenged the facts as alleged in the

      22   complaint, the veracity of the facts as alleged in the

      23   complaint, it would be a matter that should be governed by

      24   Rule 56, the rules that apply to a motion for a summary

      25   judgment.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 13 of 50 Page ID #:985
                                                                                    13


       1           And so as I understand the motion to strike here made --

       2   offered by the defendants, the motion to strike appears to be

       3   analogous to a motion to dismiss because the defendant seems to

       4   assume the truth of the allegations in the complaint.           And the

       5   defendant has made three arguments in support of the motion:

       6   one, the tweet alleged in the complaint is constitutionally

       7   protected opinion; the second category of claim that is being

       8   offered here by the defendant is the plaintiff has not

       9   sufficiently pled facts to support damage; and then the third

      10   is that the plaintiff has not pled sufficient facts to show

      11   that Mr. Trump acted with requisite malice or reckless

      12   disregard.

      13           As I understand the complaint, the complaint appears to be

      14   a motion that is best analyzed under 12(b)(6) of the Federal

      15   Rules of Civil Procedure and not Rule 56.         Now, that being

      16   said, Mr. Harder has filed a declaration in support of the

      17   special motion to dismiss.      And in the declaration in support

      18   of the special motion, Mr. Harder has attached Exhibits A

      19   through F -- I'm sorry, A through S.        There are many exhibits

      20   here.

      21           And if Mr. Harder believes that the case should be

      22   analyzed as a 12(b)(6) motion and not under 56, the question

      23   is:     Well, why did Mr. Harder file all of these exhibits?        So

      24   I'll hear from Mr. Harder.

      25                 MR. HARDER:   Thank you, Your Honor.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 14 of 50 Page ID #:986
                                                                                    14


       1         We do believe that under 12(b)(6) you can dismiss out the

       2   entire claim with prejudice for the reasons that we stated.              If

       3   Your Honor does not believe that 12(b)(6) is the proper

       4   mechanism to dismiss out, the issue of special damages we

       5   believe can be dismissed out with -- the entire case dismissed

       6   out with prejudice because special damages have been offered by

       7   the plaintiff, Ms. Clifford, and by way of declaration.           And

       8   her declaration does not provide sufficient evidence that there

       9   are special damages.

      10         And so we would take the position, Your Honor, that

      11   12(b)(6) should be the primary mechanism to evaluate the

      12   motion.     And if so, then you don't need to look at any of the

      13   exhibits.    If Your Honor does not dismiss out the entire claim

      14   with prejudice based upon 12(b)(6), then we believe that you

      15   have the power to dismiss out the entire claim with prejudice

      16   based upon Rule 56, based upon the evidence as to that special

      17   damages issue.

      18                 THE COURT:    So as I understand it, then, just to

      19   kind of recap, you see this as a 12(b)(6) issue, the analysis

      20   under 12(b)(6), but if the Court disagreed for any reason, then

      21   you filed in support of a motion for summary judgment all of

      22   the exhibits that are attached to your declaration, including A

      23   through S.     Is that basically --

      24                 MR. HARDER:   Correct, correct.

      25                 THE COURT:    Okay.   So I guess I'll turn it over to




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 15 of 50 Page ID #:987
                                                                                    15


       1   Mr. Ibrahim to comment on whether this is -- the analytical

       2   construct here is a 12(b)(6) or a Rule 56.

       3                MR. IBRAHIM:    Thank you, Your Honor.

       4         This case was -- or, rather, the motion filed by Mr. Trump

       5   was a motion brought pursuant to the anti-SLAPP provisions of

       6   425.16.    And as a result, and because Mr. Trump is not

       7   conceding that that motion is without merit, and as Your Honor

       8   knows, there are serious consequences associated with filing an

       9   anti-SLAPP motion, namely, the award of attorney's fees to a

      10   prevailing party.     I don't think that we should disregard the

      11   fact that the actual motion that Mr. Trump has filed is an

      12   anti-SLAPP motion.

      13         And as a result, the assertions made pursuant to that

      14   anti-SLAPP motion is very clear, in our view, that the federal

      15   courts, because the matter is brought in federal court, will

      16   construe an anti-SLAPP motion as a summary judgment motion for

      17   the purposes of determining whether discovery should be

      18   awarded.

      19         And if we take a step back for a second, Your Honor,

      20   Your Honor pointed out that there is this distinction between

      21   motions that test the legal sufficiency of the allegations in a

      22   complaint versus assertions in a motion that are directed to

      23   the facts in evidence.      Well, here, in our view, there is no

      24   question that the facts in evidence are implicated, and we need

      25   look no further than the actual tweet that we have.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 16 of 50 Page ID #:988
                                                                                    16


       1          Looking at this actual tweet, which Your Honor recited in

       2   Your Honor's statement of facts, the tweet talks about the

       3   threat that occurred to our client that she reported to the

       4   public with regards to a threat she received in 2011 from this

       5   man.   Mr. Trump called that person a, quote, nonexistent man,

       6   end quote, a nonexistent man.

       7                THE COURT:    I think we are getting beyond the focus

       8   of the Court here.     I think everyone in this court agrees this

       9   is an anti-SLAPP motion.      I believe it's been conceded that the

      10   Texas anti-SLAPP motion applies, not the statute or the law

      11   that would apply from New York.       If we look at the Planned

      12   Parenthood case that I just cited, it's Ninth Circuit

      13   authority, but, again, the Texas law is modeled after

      14   California law, so we look at the Ninth Circuit authority.

      15          And in the Ninth Circuit, the Planned Parenthood case

      16   stands for the proposition that an anti-SLAPP motion can be a

      17   motion that's governed by 12(b)(6) or a motion that's governed

      18   by Federal Rules of Civil Procedure 56, a motion for summary

      19   judgment.

      20          So the way I've interpreted the motion here, in the motion

      21   Mr. Trump assumes all of the facts alleged in the complaint to

      22   be true.    The claim is that the tweet alleged in the complaint

      23   is constitutionally protected opinion.        So if that's the case,

      24   then we look only at the complaint itself, and then I can make

      25   a determination, applying Texas law, as to whether the




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 17 of 50 Page ID #:989
                                                                                    17


       1   plaintiff has stated a claim of defamation that can go forward.

       2                MR. IBRAHIM:    Yes, Your Honor, if I may be briefly

       3   heard on this.

       4                THE COURT:    Yes.

       5                MR. IBRAHIM:    One of the arguments that defendants

       6   make here, page 14, is plaintiff cannot show actual malice, and

       7   so they are challenging the evidentiary basis of our

       8   allegations because they are asserting that we can't show that

       9   Mr. Trump issued this tweet with actual malice.

      10          Now, how are we going to find out whether Mr. Trump made

      11   this tweet with actual malice or not?        Obviously we are going

      12   to have to look at the evidence, and among other things we are

      13   going to have to examine:      Number one, did Mr. Trump know about

      14   this man who was sent to threaten my client in 2011?          Number

      15   two, did Mr. Trump know that this story in In Touch magazine

      16   was about to come out?      Number three, did someone within

      17   Mr. Trump's inner circle, did they know about the fact that

      18   this story was going to come out?       Did they know about this

      19   man?

      20          So these are all, Your Honor -- and I apologize for

      21   interrupting, but my point is that we can't look at this as a

      22   challenge to the pure legal sufficiency of the complaint.           They

      23   are clearly making factual arguments, and I haven't even gotten

      24   to the damages portion of it, which is also a question of fact.

      25                THE COURT:    Okay.   I think maybe you're jumping a




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 18 of 50 Page ID #:990
                                                                                    18


       1   little bit ahead, but let me hear from Mr. Harder on this.

       2                MR. HARDER:    Yes, Your Honor.     Thank you.

       3          As I said before -- and, Your Honor, courts -- federal

       4   courts review federal anti-SLAPP motions based on either

       5   12(b)(6) or Rule 56.      You can take your choice, and you can

       6   choose both ways if you want to also.

       7                THE COURT:    It makes a difference because if this is

       8   a Rule 56 motion analysis, then they are entitled to discovery.

       9                MR. HARDER:    I understand, Your Honor.      As I said

      10   before, we would like to proceed under 12(b)(6).          As to -- if

      11   Your Honor does not dispose of the entire case with prejudice

      12   as to 12(b)(6), we would like to address the special damages

      13   issue only as to Rule 56 with regard to actual malice.           We are

      14   willing to withdraw those arguments from the motion, just from

      15   this particular motion, so that it's a cleaner issue to resolve

      16   because I think we can easily resolve the case from the first

      17   two.

      18                THE COURT:    So under 12(b)(6) analysis, the Court

      19   would accept all of the allegations in the complaint to be true

      20   and then the determination as to whether the tweet is

      21   constitutionally protected opinion.

      22                MR. HARDER:    For purposes of analyzing the motion,

      23   yes.

      24                THE COURT:    Yes, for purposes of analyzing the

      25   motion.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 19 of 50 Page ID #:991
                                                                                    19


       1                MR. HARDER:    Correct.

       2                THE COURT:    So there's one other threshold issue

       3   that needs to be discussed before we get into whether the

       4   statements of the President are constitutionally protected, and

       5   that is the issue of timeliness.        So there's an issue that was

       6   raised by the -- by Ms. Clifford, that assuming that the Texas

       7   statute applied, that because President Trump did not file the

       8   motion -- the anti-SLAPP motion within 60 days from the date of

       9   service, he's waived any opportunity to bring this motion.           So

      10   is that claim being maintained, or is it withdrawn?

      11                MR. IBRAHIM:    Well, Your Honor, I have to confess,

      12   I'm a little bit confused here.        Is this an anti-SLAPP motion

      13   still, or have they withdrawn the anti-SLAPP motion?

      14                THE COURT:    The Court has made a determination that

      15   the issue regarding whether the statements in the complaint are

      16   constitutionally protected should be analyzed under 12(b)(6).

      17                MR. IBRAHIM:    Okay.

      18                THE COURT:    Then we go to the issue of timeliness,

      19   and then we are going to get to the substance, but the issue --

      20   do you stand by the argument, or are you withdrawing that

      21   argument?

      22                MR. IBRAHIM:    Well, Your Honor, to be clear, we

      23   never made an argument that the 12(b)(6) portion of their

      24   motion was untimely.      The assertion that we made was that the

      25   anti-SLAPP motion that they filed is untimely.         So if we no




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 20 of 50 Page ID #:992
                                                                                    20


       1   longer have an anti-SLAPP motion that is before the Court, then

       2   we will -- I suppose that argument would also go by the

       3   wayside.   But if there is still an assertion that the

       4   anti-SLAPP motion applies, then, yes, we would be making an

       5   argument that the motion is untimely and that it should have

       6   been filed within 60 days.

       7                THE COURT:    I think we may be talking past each

       8   other.   The motion here is in the nature of an anti-SLAPP, but

       9   because the motion only raises issue with the statement of

      10   Mr. Trump and whether that is constitutionally protected

      11   opinion, the Court can analyze that motion in the terms of

      12   12(b)(6) construct.     So that's how I see the analysis going

      13   forward.

      14                MR. IBRAHIM:    Your Honor, our position is that the

      15   motion should have been filed within 60 days, and they didn't

      16   file it within 60 days; therefore, it's untimely.

      17                THE COURT:    Okay.   So just in reference to the

      18   60-day rule, Texas law -- because we have to apply Texas law

      19   here, Texas law requires that a party bringing a motion, an

      20   anti-SLAPP motion, whether it's in the context of summary-

      21   judgment-type issue or whether it's a motion-to-dismiss-type

      22   issue, it has to be brought within 60 days.         So I think the

      23   timeline here is important.

      24         Ms. Clifford filed her complaint on April 30th of 2018.

      25   Mr. Trump waived service in May, about a month later, May 23rd,




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 21 of 50 Page ID #:993
                                                                                    21


       1   2018, and then on 7/23, within the 60-day window, Mr. Trump

       2   filed a motion to transfer.       And then on 8/8/2018, Judge Furman

       3   granted the joint stipulation and transfer.         And so the motion

       4   that is brought before the Court is -- was filed on 8/27/2018,

       5   19 days after the transfer.

       6         So what doesn't make sense to me is why the motion should

       7   have been filed within 60 days after the -- after Mr. Trump

       8   waived service?     At that time the matter was pending before

       9   Judge Furman in the Southern District of New York.          There was

      10   pending a motion to transfer, so it would make little sense to

      11   file the motion in New York when there was a motion to transfer

      12   that was pending.     And so I guess I do not understand your

      13   argument as to why it's untimely.

      14                MR. IBRAHIM:    Yes, Your Honor.     The argument is that

      15   there's a 60-day time limit.

      16                THE COURT:    Yes.

      17                MR. IBRAHIM:    Whether it made procedural sense or

      18   not, Your Honor, in our view is beside the point.          It's very

      19   common, for example, when the defendant is asserting certain

      20   defenses, let's say, based on personal jurisdiction, that

      21   unless they get some type of a stipulation from the plaintiff

      22   to extend the deadline on various other motions that the

      23   defendant may want to bring, that that defendant is required to

      24   observe whatever time limits are necessary and to file all of

      25   their motions together.      And that this case, it's no different.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 22 of 50 Page ID #:994
                                                                                    22


       1         If they wanted to file an anti-SLAPP motion, then the

       2   clock was ticking at the point in time when they waived

       3   service, and it was their responsibility, Your Honor, to bring

       4   the motion.

       5                 THE COURT:   The clock -- the 60-day clock ticks if

       6   it makes sense for it to tick, and my point being that since

       7   the matter was pending in New York, and since Mr. Trump had

       8   filed a motion to transfer, and that issue had to be decided by

       9   Judge Furman under the circumstances there, Judge Furman would

      10   not have ruled on the anti-SLAPP issue because of the motion to

      11   transfer.    And so under those circumstances, it makes a little

      12   sense to require a defendant to comply with the 60-day rule in

      13   light of those circumstances.

      14         Separate and apart from that, Texas law is clear, and the

      15   proposition for this is Schimmel versus McGregor at 438 S.W.3d,

      16   but it stands for the clear proposition that the Court can

      17   waive the 60-day rule if good cause exists.         And it would

      18   appear to require Mr. Trump to have filed the complaint -- the

      19   motion in New York when there was a motion to transfer pending,

      20   makes little sense.

      21         And I would just suggest that under the circumstances

      22   here, there's good cause to allow the -- the motion to be filed

      23   when it was.    And it was only filed 19 days after the transfer

      24   to this Court, so it was timely filed.        And separate and apart

      25   from that, I see no prejudice to Ms. Clifford.




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 23 of 50 Page ID #:995
                                                                                    23


       1         Is there any prejudice?

       2                MR. IBRAHIM:    Well, Your Honor, we didn't know that

       3   they were going to pursue an argument based on Texas law,

       4   Your Honor, until, really, four days before they filed the

       5   motion.   There's a whole separate issue on whether there was a

       6   proper meet and confer, and that hasn't been, in fairness,

       7   brought before the Court.      I'm not necessarily injecting that,

       8   but to respond to your question about whether there's

       9   prejudice, Your Honor, yes, there is prejudice because we were

      10   expected to drop everything on one-week notice to address a

      11   completely novel issue that they only brought to bear shortly

      12   after the case was transferred, so we do believe there is

      13   prejudice.

      14         And, finally, Your Honor, our position is that the venue

      15   has no bearing on the 60-day requirement, whether we're in

      16   New York, California, or another forum.        If they wanted to get

      17   an extension of time to file their anti-SLAPP motion, then they

      18   were required to either get a stipulation from the plaintiff or

      19   they were required to move before Judge Furman for an

      20   extension.

      21                THE COURT:    What's your position in reference to

      22   Schimmel versus McGregor, where applying Texas law, the Court

      23   has discretion to waive the 60-day rule where good cause

      24   exists?

      25                MR. IBRAHIM:    Well, our position is that the Court




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 24 of 50 Page ID #:996
                                                                                    24


       1   should not exercise its discretion to find that good cause

       2   exists for all of the reasons I've recited.         I'm not sure I'm

       3   going to, based on Your Honor's comments, I'm going to be able

       4   to persuade you otherwise, and for that reason, we can

       5   certainly move on with the rest of the argument.

       6                THE COURT:    Well, you can persuade me if you come

       7   forward with persuasive arguments.        I'm open ears, you know,

       8   and I'm open to my mind being changed.        But I think just under

       9   the circumstances here, if we just apply common sense, it

      10   didn't make sense for -- to require Mr. Trump to have filed a

      11   motion in New York because nothing would have been

      12   accomplished.    And when the matter was transferred to this

      13   Court, they pursued filing the motion quickly, I guess, again,

      14   19 days after the transfer, which is relatively quick.

      15                MR. IBRAHIM:    Your Honor, again, we don't think that

      16   Judge -- the idea that Judge Furman would not be able to rule

      17   on the anti-SLAPP motion, I don't necessarily agree with that.

      18   I think that at the time that the motion to transfer was filed,

      19   it was certainly possible that that matter would have been

      20   fully briefed for Judge Furman and that Judge Furman would have

      21   denied the transfer and kept the case.

      22         If that was the case, then why isn't it reasonable to

      23   assume that the defendant could have brought their motion at

      24   the same time?    So the issue of venue having some kind of

      25   bearing on this motion, we are Monday-morning quarterbacking




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 25 of 50 Page ID #:997
                                                                                    25


       1   after the fact because we all ended up before Your Honor.           I

       2   don't think that's a reasonable position in terms of whether

       3   the defendant did what they should have done, which is get an

       4   extension from Judge Furman or get a stipulation from the

       5   plaintiff.

       6                THE COURT:    I'm not persuaded.

       7         Mr. Harder, do you have any comments, just --

       8                MR. HARDER:    No, Your Honor.

       9                THE COURT:    Okay.   Look, it makes sense not to

      10   apply -- not to use the 60-day rule as a sword here in light of

      11   the particular facts and the transfer to this Court and then

      12   the fact that the motion was expeditiously filed as soon as it

      13   was transferred here.      So the Court would conclude that it's

      14   timely.

      15         So we get to, I guess, the meat of all of the issues

      16   before the Court, and the question is whether the tweet by the

      17   President is protected commentary or political hyperbole and

      18   nondefamatory on its face.      So the analysis of the anti-SLAPP

      19   motion under Texas law requires a couple of steps, and the

      20   Court is guided by In re Lipsky at 460 S.W.3d at 539 -- 579,

      21   I'm sorry.

      22         And the first step is the defendant must show that

      23   plaintiff's complaint relates to or is in response to

      24   defendant's right of free speech.       And so what is free speech

      25   in the context of Texas law and then certainly federal law or




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 26 of 50 Page ID #:998
                                                                                    26


       1   constitutional law?     So the TCPA defines exercise of free

       2   speech as a communication made in connection with a matter of

       3   public concern.     And then a matter of public concern is defined

       4   further under the Texas statutes, and a matter of public

       5   concern includes an issue related to a public official or a

       6   public figure.    And the statutes that apply here are Texas

       7   Civil Law Practice and Remedy Code.

       8         So as -- and so what I would suggest is Texas applicable

       9   law is not inconsistent with the federal constitutional law

      10   that applies in the analysis here, but what I would ask counsel

      11   for the plaintiff here is it seems that there's little doubt

      12   here, it would appear, that Ms. Clifford's complaint in

      13   reference to Mr. Trump's tweet is one that involves Mr. Trump's

      14   exercise of free speech.      He's a public official.      He's

      15   President of the United States, doesn't get higher than that,

      16   so it's free speech by a public official on an issue of public

      17   concern.

      18         This whole issue regarding the person who made the threats

      19   to Ms. Clifford was a matter of public interest involving a

      20   public figure.    I think Ms. Clifford, by any measure, is a

      21   public figure.    She's a movie actress.      And separate and apart

      22   from that, she has, in the context of the lawsuit, one of the

      23   lawsuits before this Court and then other matters, she has

      24   appeared on various news shows, 60 Minutes being one, The View

      25   being another.    And so it would appear that just looking at the




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 27 of 50 Page ID #:999
                                                                                    27


       1   tweet here and in the context it was made, it appears to be one

       2   that would be protected as opinion and political hyperbole.

       3         Separate and apart from that, I think the Court has to

       4   look at this in the context of who made it and why it was made.

       5   So we have Mr. Trump has issued the tweet or made the tweet in

       6   the context of plaintiff labeling herself as a political

       7   adversary of the President.      She certainly is a political

       8   adversary of the President.      She's made that clear in the

       9   context of the other complaint that was filed in this court,

      10   the complaint in 02217.

      11         She was in the process of making her story known to the

      12   world, the relationship between -- the alleged relationship

      13   between herself and the President prior to the election in

      14   November 2016.    She wanted the world to know about that in the

      15   context of the election that was taking place, to have the

      16   public be aware of the relationship.

      17         So I think context matters, and it would appear that, by

      18   any measure, this would be the type of rhetorical hyperbole

      19   that is protected.     And it would seem that this is the type of

      20   speech that really lies at the heart of the First Amendment

      21   to -- there was a prior motion made by Mr. Cohen to silence

      22   Mr. Avenatti here, which the Court denied.

      23         And so I'm certainly a proponent of the First Amendment,

      24   but to allow the complaint to go forward and to have one

      25   consider this to be defamation in the context it was made would




                               UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 28 of 50 Page ID #:1000
                                                                                     28


       1   be a chilling effect on candidates running for office,

       2   certainly a chilling effect on the President, and it would

       3   hamper political discourse.

       4          This is the type of political discourse and the commentary

       5   that takes place in elections all the time.         And I'm troubled

       6   that there's a claim here for defamation in the first instance.

       7   So I'll hear from Mr. Ibrahim on this issue.

       8          And, again, there are numerous -- well, there's state --

       9   Texas state cases that discuss the issue of political

      10   commentary, and the courts have to be vigilant to protect

      11   issues involving First Amendment.        And the Court is guided in

      12   part by Rehak Creative Services versus Ann Witt at

      13   404 S.W.3d 716.     In that case there were various alleged

      14   defamatory remarks being made in the context of an election,

      15   but the statements included being ripped off, bilked.           There

      16   was -- which were alleged to be defamatory.         And the Court took

      17   the political context into -- considered the political context

      18   in deciding that those types of statements are protected.

      19          So, Mr. Ibrahim.

      20                MR. IBRAHIM:    Thank you, Your Honor.

      21          There's two main points I would like to make.         First of

      22   all, Your Honor, our position is that the tweet at issue is

      23   100 percent absolutely a false statement in fact.          And the test

      24   with regards to whether a particular statement is just mere

      25   opinion or hyperbole is the Court must ask itself whether the




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 29 of 50 Page ID #:1001
                                                                                     29


       1   statement at issue can be objectively verifiable.          And here we

       2   have a statement from Mr. Trump with regards to our client's

       3   name, that she was threatened by this man in 2011, that this

       4   man is, quote/unquote, nonexistent.

       5          Now, Your Honor, we agree, context is important, and let's

       6   look at the context at issue in this case.         The context is that

       7   our client in 2011 was interviewed by In Touch magazine where

       8   she made some statements about her relationship with Mr. Trump.

       9   And our allegation is that the information that that interview

      10   took place made its way over to Mr. Trump's camp and to

      11   Mr. Cohen and so forth.

      12          And the context does matter.      This is not Mr. Trump

      13   commenting on an issue that he is detached from that could be

      14   construed as pure political opinion, where someone on the

      15   sidelines is commenting about a matter that he or she does not

      16   have personal knowledge about.

      17          If it turns out that Mr. Trump was involved in some manner

      18   in sending this man, in hiring this man, in working with

      19   Mr. Cohen to send this man, if there was someone within the

      20   Trump organization who had some involvement in sending this

      21   man, we now take this tweet from being pure political opinion,

      22   and it is now elevated to being an objectively verifiable fact.

      23          And if we are able to establish that, if the discovery

      24   shows that, then it's no longer a mere statement of opinion;

      25   it's a bald-faced lie.      Because if Mr. Trump knew that this




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 30 of 50 Page ID #:1002
                                                                                     30


       1   threat actually occurred and that he sent this man, he had some

       2   involvement with the threat, it's not political opinion,

       3   Your Honor.    That's a false statement of fact.        It's not only a

       4   false statement of fact; it's actual malice, Your Honor.

       5          And so this case -- and in support of this position, I

       6   would direct Your Honor to the Bentley opinion.          The Bentley

       7   opinion -- if you will give me a moment, Your Honor.           It's

       8   Bentley versus Bunton, B-u-n-t-o-n, 94 S.W.3d 561.           It's a

       9   Texas Supreme Court opinion from 2002.

      10          And in that case the Texas Supreme Court addressed the

      11   question of whether the accusation -- well, let me back up a

      12   second.    That case involved a host of a call-in talk show on a

      13   public access channel who repeatedly accused a local district

      14   judge of being corrupt.

      15                 THE COURT:   I have it right here.

      16                 MR. IBRAHIM:   The host accused a local district

      17   judge of being corrupt.      Now, "corrupt" is a word that's far

      18   more ambiguous than saying that a man is nonexistent, but in

      19   that action, the Texas Supreme Court addressed the question of

      20   whether the accusation that the plaintiff was corrupt

      21   constituted an opinion or statement of fact.          And resolution of

      22   the issue hinged on the, quote/unquote, verifiability of the

      23   accusation and the context in which the accusations were made.

      24   And the Court found that that was defamatory.

      25          Now, here, again, Your Honor, we have a tweet talking




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 31 of 50 Page ID #:1003
                                                                                     31


       1   about a nonexistent man, total con job.         So it is a verifiable

       2   issue of fact whether my client is lying or not, and it is a

       3   verifiable question of fact whether Mr. Trump knew about it.

       4   So, Your Honor, that's the first point I want to make, that

       5   here we have a false statement of fact that is completely

       6   different from the context in which Your Honor is talking

       7   about, where you have a pure political opinion or hyperbole on

       8   a matter of public concern.       That's number one.

       9                THE COURT:    Is the plaintiff an adversary --

      10   political adversary of the President?

      11                MR. IBRAHIM:    Well, that takes me to the second

      12   point, Your Honor.

      13                THE COURT:    The answer is "yes"?

      14                MR. IBRAHIM:    The answer is "no."

      15                THE COURT:    Why not?

      16                MR. IBRAHIM:    She has never described herself as a

      17   political adversary.      I will give you, Your Honor, that, yes,

      18   she is an adversary of the President, but this idea that she is

      19   a political adversary, we don't agree with that.          And let's

      20   take a look again at how this particular issue arose.

      21                THE COURT:    What do you mean she is an adversary of

      22   the President?

      23                MR. IBRAHIM:    Well, she is an adversary of the

      24   President in that she's been repeatedly described as a liar;

      25   she is not someone who has been telling the truth.           And I think




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 32 of 50 Page ID #:1004
                                                                                     32


       1   the events of the last six, seven months, Your Honor, prove

       2   that everything that we've said has been absolutely true.

       3          So in the sense that she's been repeatedly abused in the

       4   public with not only the statements coming out from Mr. Trump

       5   and his attorneys and all of Mr. Trump's surrogates contending

       6   that she's not telling the truth, contending that she's a bad

       7   person, saying things like what Mr. Giuliani said, that "I just

       8   don't respect a woman who comes from that profession,"

       9   absolutely she is an adversary, but I would take issue with --

      10   Your Honor, I apologize that I interrupted.         I would take issue

      11   with Your Honor's characterization as a political adversary.

      12   She is not running for office.       She hasn't declared her

      13   candidacy for any office within the United States.

      14          And let's take a look at -- I'm sorry, Your Honor.

      15                THE COURT:    Go ahead.

      16                MR. IBRAHIM:    Let's look at the particular issue.          I

      17   understand, Your Honor, it's easy to not have blinders on with

      18   regards to everything else that's going on, but the case that's

      19   before Your Honor, we have to look at the four corners of the

      20   complaint and the allegations before the Court.          And the

      21   allegations that arose here relate to my client's assertion

      22   that she was threatened in 2011 by a man in Las Vegas who came

      23   to her car and basically told her to stop, to stop speaking

      24   out, and also made a veiled threat at her infant daughter at

      25   the time.    That has nothing to do with politics.




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 33 of 50 Page ID #:1005
                                                                                     33


       1                 THE COURT:   That's her claim.

       2                 MR. IBRAHIM:   That's her claim.

       3          And the claim with regards to the tweet at issue here

       4   relates back to this 2011 threat.        That has nothing to do with

       5   politics.    That has nothing to do with issues related to

       6   politics, Your Honor.      It relates to whether Mr. Trump is a

       7   liar and whether his assertion that my client is a liar is true

       8   or not.

       9          So for those reasons, Your Honor, it's our position that

      10   this isn't mere political opinion or commentary.          This is a

      11   false statement of fact, and that we intend to prove that it's

      12   a false statement of fact through the discovery in this case,

      13   Your Honor.

      14                 THE COURT:   So do you see the Bentley case at all

      15   being in a different context from the case before this Court?

      16   In Bentley there was a repeated accusation that the district

      17   judge was corrupt.     And, again, context is everything.        And one

      18   of the factors in Bentley is that it was repeated and repeated

      19   and repeated and repeated.       So that's not what we have here,

      20   and we have something very different here, and a statement

      21   that's very different from the statement in Bentley.

      22          Let me ask you this:     In your pleadings, I think you take

      23   the position that the defamation -- that the tweet is

      24   defamation, per se, because it essentially accuses Ms. Clifford

      25   of committing a crime.




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 34 of 50 Page ID #:1006
                                                                                     34


       1                 MR. IBRAHIM:   Yes, Your Honor.

       2                 THE COURT:   Would you explain that?      Because I don't

       3   understand the argument.

       4                 MR. IBRAHIM:   Yes.

       5                 THE COURT:   What crime was she being accused of

       6   committing?

       7                 MR. IBRAHIM:   So it would be a crime to falsely

       8   report that a criminal act occurred.

       9                 THE COURT:   Falsely report to who?

      10                 MR. IBRAHIM:   Well, it would be a crime to assert

      11   that there was a false reporting a crime to, I presume, to a

      12   governmental authority, but I don't know that that necessarily

      13   would have to apply in this case because --

      14                 THE COURT:   So this is not defamation, per se,

      15   because it's not a crime to report falsely to the world that

      16   someone has been verbally assaulted.        It's a crime to file a

      17   false police report, but I don't see this as a defamation,

      18   per se.

      19                 MR. IBRAHIM:   I don't know that the analysis is so

      20   narrow.    So if a person is reporting that a crime has occurred

      21   to the public, to the general public as we have here, and she

      22   has a reasonable belief that there was a crime that occurred, I

      23   don't know that the analysis is necessarily that you have to

      24   meet all of the elements of the underlying crime that you are

      25   asserting that the other side is claiming that you engaged in.




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 35 of 50 Page ID #:1007
                                                                                     35


       1   I don't know that that's the analysis, Your Honor.

       2                THE COURT:    Thank you.

       3          Mr. Harder, do you have any comments?

       4                MR. HARDER:    Yes, Your Honor.

       5          It's interesting because the complaint initially says that

       6   the crime was the false reporting to the public, which we've

       7   pointed out, Your Honor, is not a crime.         We looked to the

       8   statutes.    We found it out of statute that says you have to go

       9   to law enforcement in order for that to be a crime.           If you

      10   just say it to the public in general, it's not a crime.

      11          We have not seen any criminal statutes from the

      12   plaintiff's side to indicate what crime actually is being

      13   accused as to Ms. Clifford.       The opposition says, well, okay,

      14   also the tweet says "con job," so they provided a definition of

      15   "con job," which they get, I think, from the Black's

      16   dictionary, and that definition -- if I can find it here.

      17          That definition is essentially somebody who -- I don't

      18   have the specific reference, but somebody who engages in

      19   causing someone to trust in them and gain their confidence and

      20   then take money or property away from them; a swindler.           This

      21   is not what this tweet is accusing Ms. Clifford of doing.

      22          This tweet is hyperbolic.      It is not accusing her of

      23   engaging in the crime of theft.        It is not accusing her of

      24   engaging in con artistry.       What it says is "A total con job

      25   playing the fake news media for fools, but they know it."




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 36 of 50 Page ID #:1008
                                                                                     36


       1   That's actually very far from accusing her of con artistry.

       2   Because what this tweet is saying is that she's going to the

       3   news media with a story and treating them like they're a bunch

       4   of fools, but they are not being tricked by it because they

       5   know it.    So there's no trickery involved; they already know.

       6   So this is as far from an accusation of actual con artistry as

       7   possible.

       8          To circle back, in order for there to be an accusation of

       9   a crime, you have to show the statute -- Mr. Ibrahim doesn't

      10   think you have to show the statute -- and you have to show the

      11   elements.    Well, I think you do.      I think you have to show

      12   which criminal statute is being alleged, what are the elements,

      13   and how is this tweet actually alleging she's committing a

      14   crime?    That's not doing that at all.       It's a long stretch for

      15   the plaintiff to allege that this tweet, which is hyperbolic,

      16   exaggerated, done within the political realm to address,

      17   Your Honor, about the politics of it all.

      18          Mr. Avenatti, as of the time of the tweet, went on a

      19   hundred different TV shows.       And I realize we are not looking

      20   at the evidence, but Your Honor could take judicial notice of

      21   things, and Your Honor's been part of this case for a while,

      22   and we have -- you know, we've dealt with some of the evidence

      23   in the case.

      24          Mr. Avenatti went on a hundred different national news

      25   shows and attacked the President of the United States over and




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 37 of 50 Page ID #:1009
                                                                                     37


       1   over and over and over again, and Ms. Clifford went on news

       2   shows and attacked him as well.        And his response was a single

       3   tweet, which we've read already a couple of times, saying

       4   "You're playing the news media as fools.         It's a con job.     They

       5   know it.    Nonexistent man sketch years later," and referring to

       6   the side-by-side of the sketch and a picture of Ms. Clifford's

       7   either estranged husband or ex-husband.

       8          And this whole thing is an opinion.        It's the President's

       9   opinion that this person who is depicted in the sketch or

      10   alleged person is nonexistent based on the fact that he looks

      11   like her ex-husband.      It's her opinion that this story is a con

      12   job, playing the fake news media for fools.         It's his opinion

      13   that the news media know that they are being played.           These are

      14   all opinions.     These are not facts, and this is all done in

      15   this hyperbolic context of the political realm.

      16          I believe Your Honor pointed out that Bentley involved a

      17   situation where this individual on a radio show said flat out

      18   that a particular judge was corrupt, and he alleged it over and

      19   over and over again.      And the allegations were that this

      20   commentator had actual facts, and he pointed to specific cases

      21   and specific occurrences in the Court's record and public

      22   documents and he says that he made lengthy investigations.

      23          He interviewed courthouse employees and others, and he

      24   looked into the law pertaining to personal bonds and case

      25   disposition guidelines and judicial ethics and sheriff's




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 38 of 50 Page ID #:1010
                                                                                     38


       1   responsibilities and the district court's supervisorial

       2   responsibility over the county auditor and the county

       3   commissions court, and over and over and over again, this was a

       4   sustained attack where the speaker was communicating to the

       5   public that he was speaking from a position of fact, from a

       6   position of evidence, from a position of conviction, from

       7   someone who has investigated and investigated --

       8                THE COURT:    I agree that the Bentley case is very

       9   different.

      10                MR. HARDER:    It couldn't be further from our case.

      11                THE COURT:    Yes.    Let's -- the Court is going to

      12   take the issues under submission and further consider.           But how

      13   do you see the issue of attorney's fees, Mr. Harder?

      14                MR. HARDER:    We are requesting them.

      15                THE COURT:    And then in reference to there's a

      16   request to amend -- to provide leave to amend the complaint.

      17                MR. HARDER:    Your Honor, we would oppose because the

      18   tweet sets forth what the tweet sets forth, and the allegation

      19   is that it's a defamation.        And our position, which we've laid

      20   out in our papers, is that it's not a defamation at all; that

      21   this is opinion, it's protected speech, that it's within the

      22   political context, that it's rhetorical hyperbole.           And there

      23   are case after case after case which show that this is

      24   protected speech.

      25          The Greenbelt case versus Bresler is a case that




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 39 of 50 Page ID #:1011
                                                                                     39


       1   Your Honor should take a close look at, if you haven't already.

       2   That was a case where a real estate developer was accused of

       3   blackmail twice by people in the community, and it was repeated

       4   in two news stories.      The case went to trial, and this

       5   gentleman won a judgment for compensatory and punitive damages,

       6   and it was affirmed by the highest court in his state, which

       7   was Maryland, the court of appeal, and the case went to the

       8   Supreme Court.

       9          And the Supreme Court reversed, and it said the word

      10   "blackmail" was used in a hyperbolic setting.          He actually

      11   wasn't being accused of the crime of blackmail; he was being

      12   accused of being a very hard-nosed business negotiator, kind of

      13   a take-no-prisoners business negotiator, and he was being

      14   likened to somebody who commits blackmail.

      15          And even though all of the courts of Maryland sided with

      16   the defamation claim, the U.S. Supreme Court said, and I will

      17   quote:    "No reader could have thought that either the speakers

      18   at the meetings or the newspaper articles reporting the words

      19   are charging Bresler with the commission of a criminal offense.

      20   On the contrary, even the most careless reader must have

      21   perceived that the word, 'blackmail,' was no more than

      22   rhetorical hyperbole, a vigorous epithet used by those who

      23   considered Bresler's negotiating position extremely

      24   unreasonable."

      25          Well, that's what we have here with the word "con job,"




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 40 of 50 Page ID #:1012
                                                                                     40


       1   not accusing them of a crime -- Ms. Clifford of a crime, just

       2   saying this whole thing is trying to fool the media.           That's

       3   the essence of it, and it's opinion.        It's opinion she's trying

       4   to fool the media.     The media is going along with it, and the

       5   President is essentially saying rubbish or hogwash or calling

       6   BS, there are various ways of saying it.         And the President

       7   uses the words that he chooses, and it's all protected free

       8   speech.

       9           And, Your Honor, Letter Carriers versus Austin is an

      10   important case because the plaintiff was called a traitor, and

      11   he was called a scab in the context of a labor dispute.           And

      12   the Supreme Court held there, there's no such thing as a false

      13   idea.    Even pernicious -- however pernicious an opinion may

      14   seem, we depend for its correction not on the conscientious of

      15   judges and juries, but on the competition of other ideas.

      16           And what we have here is a political feud going on between

      17   the two sides, where the President's being attacked by

      18   Mr. Avenatti, acting on Ms. Clifford's behalf in a hundred

      19   different TV shows, and he sends out a tweet responding to some

      20   of the things that he's hearing.        It's a give and take.     And

      21   what the Supreme Court is saying is that the remedy here is

      22   more speech.

      23           Ms. Clifford could have said, "Oh, it actually did happen,

      24   and here is my evidence.      Here are the people I talked to.

      25   Here's the e-mails I sent or the text messages I sent.           Here,




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 41 of 50 Page ID #:1013
                                                                                     41


       1   look, look, World, I'm telling the truth.         I'm not telling a

       2   lie," but she didn't do that.       She just decided she's going to

       3   sue for defamation without saying one more word about the truth

       4   or falsity of this, and that's not what the Court says.

       5          The New York Times v Sullivan case, I read it again

       6   yesterday, there's so much in that case that's just right on

       7   point talking about the importance of communication and free

       8   speech and discussions on issues of importance and that

       9   defamation actions are not the way to go.

      10          This is a case where an elected official had sued for

      11   defamation and won and got a $500,000 judgment back in the

      12   1960s, which was a lot of money, and it was upheld by the

      13   highest court of the state.       And the U.S. Supreme Court

      14   reversed it unanimously, and they talked quite a bit about the

      15   importance of having free political speech.

      16          It reminds me of what Evelyn Beatrice Hall said:          "I

      17   disprove of what you say, but I will defend to your [sic] death

      18   your right to say it."      And, Your Honor, the framers of the

      19   constitution insisted on adding ten amendments to the

      20   constitution.     The very first one says "Congress shall make no

      21   law abridging the freedom of speech."         Speech is so important

      22   that U.S. Congress can't even touch it.         You can't enact a law

      23   that restricts it.     That's how important this is.

      24          And if you look at the Supreme Court cases that we have

      25   cited to, Your Honor, it's pretty overwhelming.          I think I'm




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 42 of 50 Page ID #:1014
                                                                                     42


       1   singing to the choir because Your Honor started out by saying

       2   you understand the importance of freedom of speech, especially

       3   in the political context.       And if you look at the cases of

       4   political context, it's given the most liberal view of speech,

       5   that you have to have free speech in political context,

       6   otherwise it leads down a dangerous path.

       7          I hope I've answered your question.        And thank you,

       8   Your Honor.

       9                 THE COURT:   Yes, sir.

      10                 MR. AVENATTI:    Thank you, Your Honor.

      11          Your Honor, I'm going to correct the record because

      12   there's been a number of misstatements on the record.           To be

      13   clear, my client at the time of this tweet had given two

      14   interviews on television, two:       the 60 Minutes piece and her

      15   appearance on The View, which was, I believe, the day before

      16   the tweet.

      17          Your Honor, this was not political by any stretch of the

      18   imagination at the time of this tweet.         It had nothing to do

      19   with politics.     It had nothing to do with an election.        In

      20   fact -- and my recollection may be wrong about this, but I

      21   believe on at least one of those interviews, she was asked her

      22   position relating to Donald Trump as a President, and she did

      23   not pass judgment on her opinion of Donald Trump as a

      24   President.

      25          Now, the Supreme Court has taught us in Clinton v Jones,




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 43 of 50 Page ID #:1015
                                                                                     43


       1   in a unanimous decision, Your Honor, that the President is an

       2   individual, just like everyone else, as it relates to

       3   pre-presidential conduct and facts in evidence relating to that

       4   conduct.     Donald Trump was not commenting by way of this tweet

       5   on anything having to do with a political election or anything

       6   having to do with politics.       Now, the fact that I may have

       7   given a number of television interviews does not change that

       8   analysis.

       9          Let me presuppose -- or let us presuppose, Your Honor, for

      10   a moment that this was a case not against Donald Trump, but

      11   against a high-profile celebrity like LeBron James or a

      12   high-profile business person like Bill Gates or Warren Buffett.

      13   That would not -- the conduct here would not be any different,

      14   Your Honor.    What if we were seeing Warren Buffett and I went

      15   on television 250 times.      Would that make -- would those

      16   appearances make the dispute about politics?          Of course it

      17   would not.     This had nothing to do with politics.

      18                 THE COURT:   Mr. Avenatti, the Court has to focus on

      19   the allegations contained in the complaint and the tweet

      20   itself.     And let me just say, in the Court's view, this appears

      21   to be rhetorical hyperbole opinion, protected speech in the

      22   context of political arena by a public official involving a

      23   public figure involving matters of public concern.           So it

      24   appears to be protected.      That being said, the Court will look

      25   at the additional cases that have been cited here.




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 44 of 50 Page ID #:1016
                                                                                     44


       1          We move to the issue of whether you should be entitled to

       2   amend if the Court grants the motion.

       3                MR. AVENATTI:     And, Your Honor, we would stand on

       4   our submission in the papers; namely, we would ask for an

       5   opportunity to amend the complaint.

       6                THE COURT:    Now, how would you amend it so that you

       7   have a viable complaint here?

       8                MR. AVENATTI:     Well, Your Honor, I believe that we

       9   made notation in our papers as to how we amend it, but among

      10   other things, Your Honor, I think that we can shore up the

      11   malice allegations.      I think we can provide context for the

      12   statement to show that, in fact, it was not political in nature

      13   at the time that it was made.

      14                THE COURT:    Thank you.

      15                MR. AVENATTI:     Thank you.

      16                THE COURT:    We are going to take a short recess, and

      17   then we will go back to the issue of the scheduling conference.

      18                THE COURTROOM DEPUTY:      The Court's in recess.

      19          (Recess taken from 3:17 p.m. to 3:23 p.m.)

      20                THE COURTROOM DEPUTY:      Please come to order.     This

      21   court is once again in session.

      22                THE COURT:    So we are going to address the issues in

      23   02217, Stephanie Clifford versus Trump.         And the parties have

      24   filed various pleadings regarding the scheduling conference

      25   that's set for today.      And in the pleadings there are various




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 45 of 50 Page ID #:1017
                                                                                     45


       1   issues that have been raised that appear not to be appropriate

       2   to address in the context of a scheduling conference.

       3          In the filings there's a suggestion that Ms. Clifford's

       4   lawsuit is now moot.      In particular, defendants Donald Trump

       5   and Essential Consultants seemingly have or will consent to

       6   rescind the settlement agreement.        More importantly, there's an

       7   indication that they would covenant not to seek to enforce the

       8   settlement agreement.      So the issue before the Court -- one

       9   issue before the Court that has to be decided is whether there

      10   is a case in controversy that remains, and so that issue should

      11   be teed up in reference to a motion brought to the Court.            So

      12   the Court would require the defendants to bring that motion and

      13   require the plaintiffs to file an opposition.

      14          And then in reference to Mr. Cohen, Mr. Cohen remains to

      15   be sentenced.     That being said, Mr. Cohen has previously

      16   noticed a motion and a special motion to strike plaintiff's

      17   defamation case.     I don't believe that has been opposed or

      18   responded to yet in light of the stay that has been in place.

      19   So we need to set a schedule regarding the opposition.           And the

      20   Court, after ruling on the motions, if there's a matter that

      21   remains, that we could set a trial date thereafter.

      22          So today the Court is going to set a scheduling conference

      23   order, but the scheduling conference order is going to concern,

      24   again, whether there is a case in controversy that remains

      25   concerning the dec relief, and then we need to schedule




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 46 of 50 Page ID #:1018
                                                                                     46


       1   hearings and oppositions on Mr. Cohen's motion to dismiss.

       2          So who wishes to be heard on this?       I guess we start with

       3   counsel for Essential Consultants and Donald Trump.           We need a

       4   motion.

       5                 MR. BLAKELY:    I agree, Your Honor, and I think we

       6   should set a briefing schedule.

       7                 THE COURT:   Do you have one to propose?       Because I'm

       8   open to it.

       9                 MR. BLAKELY:    I will just fly by the seat of my

      10   pants.    For the motion that's for subject matter jurisdiction,

      11   which is what the motion would be, I would request that we have

      12   one and file it in two weeks and then run the opposition off of

      13   that pursuant to Local Rule 7-3.

      14                 THE COURT:   Well, does -- Mr. Avenatti, do you need

      15   additional time?     How do you want to proceed here?

      16                 MR. AVENATTI:    Yes Your Honor, we would like

      17   additional time.     That would give them two weeks to file the

      18   motion, only give us a week.       So I would like two weeks to file

      19   our opposition to the motion.

      20                 THE COURT:   Okay.   So let's get -- let me get from

      21   the clerk a date to file the motion to dismiss plaintiff's dec

      22   relief judgement cause of action for lack of subject matter

      23   jurisdiction, and that should be filed within two weeks.

      24          May I have a date from the clerk?

      25                 THE COURTROOM DEPUTY:     Yes, Your Honor.     That would




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 47 of 50 Page ID #:1019
                                                                                     47


       1   be Monday, October the 8th, 2018.

       2                 THE COURT:   Then we need a date for opposition.

       3   Exclude that first date and have a two-week date thereafter.

       4                 THE COURTROOM DEPUTY:     So I believe you want it on a

       5   Tuesday, Tuesday, October the 23rd, 2018.

       6                 THE COURT:   So it looks like October 8th for the

       7   filing of the motion and then October 23rd for the opposition.

       8          And then we need a reply date.       The reply should be five

       9   days thereafter.

      10          Yes, Mr. Avenatti?

      11                 MR. AVENATTI:    Yes, Your Honor.    I would actually

      12   make a request that we have until Friday the 26th because we

      13   have an extensive briefing due in the Ninth Circuit on the

      14   20 -- around about the same time right now.

      15                 THE COURT:   Then the opposition would be due on or

      16   before Friday, October 26th, 2018.

      17                 MR. AVENATTI:    Thank you, Your Honor.

      18                 THE COURT:   And then we need a reply five days

      19   thereafter.

      20                 THE COURTROOM DEPUTY:     Do you want Friday -- the

      21   following Friday, Your Honor?

      22                 THE COURT:   Five days.

      23                 THE COURTROOM DEPUTY:     Five business days.     Okay.

      24   That would be Wednesday, November the 7th.

      25                 THE COURT:   Okay.   And then we can set a hearing on




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 48 of 50 Page ID #:1020
                                                                                     48


       1   that two weeks to follow.

       2                  THE COURTROOM DEPUTY:    That will be Monday, November

       3   the -- actually, that would be Monday, November the 26th, 2018,

       4   Your Honor.      That's when we return from Thanksgiving.       Do you

       5   want it that week, or do you want it the week prior?

       6                  THE COURT:   Does that work?    November 26 is probably

       7   not a good time.     I'm scheduled to actually be on jury duty the

       8   week of the 19th.      The state court has called.

       9          So let's do it the next available.

      10                  THE COURTROOM DEPUTY:    That would be Monday,

      11   November -- excuse me, Monday, December the 3rd, 2018.

      12          Do you want it at 10:00 or 2:00, Your Honor?

      13                  THE COURT:   At 10:00.

      14          Okay.    And then we have Mr. Cohen's filed motion, the one

      15   he's already filed regarding a motion to strike the plaintiff's

      16   defamation cause of action, and so we need opposition to that.

      17          Do you want the opposition the same date?

      18                  MR. AVENATTI:    Your Honor, let me make a suggestion,

      19   if the Court would be so inclined, which is why don't we just

      20   have the opposition due on the same day, we can have the reply

      21   due on the same date, and the Court could hear all of the

      22   motions on the same date.

      23                  THE COURT:   Perfect.

      24          Agreed?

      25                  MR. BLAKELY:    Agreed, Your Honor.




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 49 of 50 Page ID #:1021
                                                                                     49


       1                MR. HARDER:    Yes.

       2                THE COURT:    Is there anything else to discuss in

       3   terms of the scheduling in CV 02217?        None?

       4                MR. BLAKELY:    Nothing from Mr. Cohen or Essential

       5   Consultants.

       6                THE COURT:    Thank you very much.      It's been a

       7   pleasure.

       8                MR. HARDER:    Thank you, Your Honor.

       9                THE COURTROOM DEPUTY:      The Court is in recess.

      10                    (Proceedings concluded at 3:31 p.m.)

      11                                   ---oOo---

      12

      13

      14

      15

      16

      17

      18

      19

      20

      21

      22

      23

      24

      25




                                UNITED STATES DISTRICT COURT
Case 2:18-cv-06893-JLS-FFM Document 34 Filed 10/02/18 Page 50 of 50 Page ID #:1022
                                                                                     50


       1                      CERTIFICATE OF OFFICIAL REPORTER

       2

       3   COUNTY OF LOS ANGELES       )
                                       )
       4   STATE OF CALIFORNIA         )

       5

       6                I, CAROL JEAN ZURBORG, Federal Official Realtime

       7   Court Reporter, in and for the United States District Court for

       8   the Central District of California, do hereby certify that

       9   pursuant to Section 753, Title 28, United States Code that the

      10   foregoing is a true and correct transcript of the

      11   stenographically reported proceedings held in the

      12   above-entitled matter and that the transcript page format is in

      13   conformance with the regulations of the judicial conference of

      14   the United States.

      15

      16   Date:   October 2, 2018

      17

      18

      19                                   /s/ CAROL JEAN ZURBORG

      20                        CAROL JEAN ZURBORG, CSR NO. 7921, CCRR, RMR
                                      Federal Official Court Reporter
      21

      22

      23

      24

      25




                                UNITED STATES DISTRICT COURT
